

Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This Employment Agreement, (the “Agreement”) is made by and between Selective
Insurance Company of America, a New Jersey corporation with a principal place of
business at 40 Wantage Avenue, Branchville, New Jersey 07890 (the “Company”) and
Amy Carver, an individual residing at [Intentionally Omitted] (the “Executive”).
 
SECTION 1.       DEFINITIONS.
 
1.1.         Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
“Agreement” has the meaning given to such term in the Preamble hereto.
 
“Board” means the Board of Directors of the Company’s Parent.
 
“Cause” means any one or more of the following:
 
(i)           the Executive shall have been convicted by a court of competent
jurisdiction of, or pleaded guilty or nolo contendere to, any felony under, or
within the meaning of, applicable United States federal or state law;
 
(ii)          the Executive shall have breached in any respect any one or more
of the material provisions of this Agreement, including, without limitation, any
failure to comply with the Code of Conduct, and, to the extent such breach may
be cured, such breach shall have continued for a period of thirty (30) days
after written notice by the Company’s Chief Executive Officer to the Executive
specifying such breach; or
 
(iii)         the Executive shall have engaged in acts of insubordination, gross
negligence or willful misconduct in the performance of the Executive’s duties
and obligations to the Company.
 
For purposes of clauses (ii) and (iii) of this definition of “Cause”, no act, or
failure to act, on the part of the Executive shall be considered grounds for
“Cause” under such clauses if such act, or such failure to act, was done or
omitted to be done based upon authority or express direction given by the Chief
Executive Officer or based upon the advice of counsel for the Company.
 
“Change in Control” means the occurrence of an event of a nature that would be
required to be reported by the Company’s Parent in response to Item 5.01 of a
Current Report on Form 8-K, as in effect on the date thereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act; provided, however, that a
Change in Control shall, in any event, conclusively be deemed to have occurred
upon the first to occur of any one of the following events:

 
 

--------------------------------------------------------------------------------

 
 
(i)           The acquisition by any “person” or “group” (as such terms are used
in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any
successor provisions to either of the foregoing), including, without limitation,
any current shareholder or shareholders of the Company’s Parent, of securities
of the Company’s Parent resulting in such person or group being a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of
twenty-five percent (25%) or more of any class of Voting Securities of the
Company’s Parent;
 
(ii)          The acquisition by any “person” or “group” (as such terms are used
in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any
successor provisions to either of the foregoing), including, without limitation,
any current shareholder or shareholders of the Company’s Parent, of securities
of the Company’s Parent resulting in such person or group being a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of twenty
percent (20%) or more, but less than twenty-five percent (25%), of any class of
Voting Securities of the Company’s Parent, if the Board adopts a resolution that
such acquisition constitutes a Change in Control;
 
(iii)         The sale or disposition of all or substantially all of the
Company’s Parent’s assets, defined as more than seventy-five (75%) percent, on a
consolidated basis, as shown in the Company’s Parent’s then most recent audited
consolidated balance sheet;
 
(iv)         The reorganization, recapitalization, merger, consolidation or
other business combination involving the Company’s Parent the result of which is
the ownership by the shareholders of the Company’s Parent of less than eighty
percent (80%) of those Voting Securities of the resulting or acquiring Person
having the power to vote in the elections of the board of directors of such
Person; or
 
(v)          A change in the membership in the Board which, taken in conjunction
with any other prior or concurrent changes, results in fifty percent (50%) or
more of the Board’s membership being persons not nominated by the Company’s
Parent’s management or  the Board as set forth in the Company’s Parent’s then
most recent proxy statement, excluding changes resulting from substitutions
by  the Board because of retirement or death of a director or directors, removal
of a director or directors by the Board or resignation of a director or
directors due to demonstrated disability or incapacity.
 
Anything in this definition of Change in Control to the contrary
notwithstanding, no Change in Control shall be deemed to have occurred for
purposes of this Agreement by virtue of any transaction which results in the
Executive, or a group of Persons which includes the Executive, acquiring,
directly or indirectly, Voting Securities of the Company’s Parent.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Code of Conduct” has the meaning given to such term in Section 2.3(a) hereof.
 
“Commencement Date” has the meaning given to such term in Section 2.2 hereof.

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Company” has the meaning given to such term in the Preamble hereto and includes
any Person which shall succeed to or assume the obligations of the Company
hereunder pursuant to Section 5.6 hereof.
 
“Company’s Parent” means Selective Insurance Group, Inc., a publicly traded New
Jersey corporation with a principal office at 40 Wantage Avenue, Branchville,
New Jersey 07890.
 
“Covered Employee” means a covered employee, within the meaning of Section
162(m)(3) of the Code, of the Company.
 
“Disability” shall mean: (i) a long-term disability entitling the Executive to
receive benefits under the Company’s long-term disability plan as then in
effect; or (ii) if no such plan is then in effect or the plan does not apply to
the Executive, the inability of the Executive, as determined by the Board or its
designee, to perform the essential functions of her regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months.  At the request of
the Executive or her personal representative, determination by the Board or its
designee that the Disability of the Executive has occurred shall be certified by
two physicians mutually agreed upon by the Executive, or her personal
representative, and the Company.  Without such independent certification (if so
requested by the Executive), the Executive’s termination shall be deemed a
termination by the Company without Cause and not a termination by reason of her
Disability
 
“Early Termination” has the meaning given to such term in Section 3.2 hereof.
 
“Executive” has the meaning given to such term in the Preamble hereto.
 
“Extended Benefit Period” has the meaning given to such term in Section 3.3(c)
hereof.
 
“Good Reason” means the occurrence of any one or more of the following
conditions; provided, however, that no such condition shall be deemed to
constitute “Good Reason” unless the Executive provides notice of such condition
to the Company within ninety (90) days of its initial existence, and the Company
shall have failed to remedy the condition within thirty (30) days of its receipt
of such notice:
 
(i)           any material diminution in the Executive’s Salary below the
annualized rate in effect on the date on which a Change in Control shall have
occurred, unless such reduction is implemented for the senior executive staff
generally, provided, however that such reduction shall constitute Good Reason
even if implemented for senior executive staff generally if such reduction
occurs within two years after a Change in Control;
 
(ii)          any material negative change in the aggregate benefits the
Executive receives, other than as a result of the normal expiration of any Plan
as to other eligible employees in accordance with its terms as in effect on the
date preceding the date on which a Change in Control shall have occurred, or
unless such change affects all participants of such Plan generally;

 
- 3 -

--------------------------------------------------------------------------------

 
 
(iii)           without the Executive’s express prior written consent, a
material diminution of the Executive’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control, or any
material diminution in the Executive’s responsibilities as an executive of the
Company as compared with those she had as an executive of the Company
immediately prior to a Change in Control, or any material negative change in the
Executive’s titles or office as in effect immediately prior to a Change in
Control, except in connection with the termination of the Executive’s employment
for Cause, Disability or Retirement or as a result of the Executive’s death, or
by her termination of her employment other than for Good Reason;
 
(iv)           without the Executive’s express prior written consent, the
Company’s imposition of a requirement within two (2) years of a Change in
Control that the Executive be based at any location that increases the
Executive’s regular commute fifty (50) miles or more from the date preceding the
Change in Control.
 
(v)            the failure by the Company’s Parent to obtain from any Person
with which it may merge or consolidate or to which it may sell all or
substantially all of its assets, the agreement of such Person as set forth in
the proviso in Section 5.6 hereof; provided that such merger, consolidation or
sale constitutes a Change in Control; or
 
(vi)           within two years after a Change in Control shall have occurred,
any action or inaction that constitutes a material breach by the Company of any
of the terms and conditions of this Agreement.
 
“Notice of Termination” means a written notice which shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and,
(iii) specify the date of termination in accordance with this Agreement (other
than for a termination for Cause).
 
“Person” means an individual, partnership, corporation, association, limited
liability company, trust, joint venture, unincorporated organization, and any
government, governmental department or agency or political subdivision thereof.
 
“Plans” has the meaning given to such term in Section 2.4(b) hereof.
 
“Rabbi Trust” has the meaning given to such term in Section 3.4(d) hereof.
 
“Release” has the meaning given to such term in Section 3.5 hereof.
 
“Restrictive Covenants” has the meaning given to such term in Section 3.5
hereof.
 
“Retirement” means a termination of the Executive’s employment by the Company or
the Executive (i) at such age as shall be established by the Company’s Board for
mandatory or normal retirement of Company executives in general (which age shall
be, if the determination of Retirement is made after the occurrence of a Change
in Control, the age established by the Company’s Board prior to a Change in
Control), which shall not be less than age 65, or (ii) at any other retirement
age set by mutual agreement of the Company and the Executive and approved by the
Company’s Board.

 
- 4 -

--------------------------------------------------------------------------------

 
 
“Salary” has the meaning given to such term in Section 2.4(a) hereof.
 
“Section 409A” means Section 409A of the Code and the regulations of the
Treasury and other applicable guidance promulgated thereunder.
 
“Section 409A Tax” has the meaning given to such term in Section 3.6 hereof.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
“Term” has the meaning given to such term in Section 2.2 hereof.
 
“Termination Date” means the date of the Executive’s termination of employment
with the Company and its affiliates.  If the Executive’s employment is to be
terminated by the Company for Disability, the Executive’s employment shall
terminate thirty (30) days after a Notice of Termination is given; provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such thirty (30) day period.
 
“Triggering Event” has the meaning given to such term in Section 3.4(d) hereof.
 
“Trustee” has the meaning given to such term in Section 3.4(d) hereof.
 
“Voting Securities” means, with respect to a specified Person, any security of
such Person that has, or may have upon an event of default or in respect to any
transaction, a right to vote on any matter upon which the holder of any class of
common stock of such Person would have a right to vote.
 
1.2.         Terms Generally.  Unless the context of this Agreement requires
otherwise, words importing the singular number shall include the plural and vice
versa, and any pronoun shall include the corresponding masculine, feminine and
neuter forms.
 
1.3.         Cross-References.  Unless otherwise specified, references in this
Agreement to any Paragraph or Section are references to such Paragraph or
Section of this Agreement.
 
SECTION 2.       EMPLOYMENT AND COMPENSATION.
 
The following terms and conditions will govern the Executive’s employment with
the Company throughout the Term.
 
2.1.         Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, on the terms and
conditions set forth herein.
 
2.2.         The term of employment of the Executive under this Agreement shall
commence as of October 24, 2011 (the “Commencement Date”) and, subject to
Section 3.1 hereof, shall terminate on the third anniversary of the Commencement
Date, and shall automatically be extended for additional one (1) year periods
thereafter (any such renewal periods, together with the initial period, being
referred to as the “Term”) unless terminated by either party by written notice
to the other party.

 
- 5 -

--------------------------------------------------------------------------------

 
 
2.3.         Duties.  (a) The Executive agrees to serve as Executive Vice
President, Chief Human Resources Officer of the Company during the Term.  In
such capacity, the Executive shall have the responsibilities and duties
customary for such office(s) and such other executive responsibilities and
duties as are assigned by the Company’s Chief Executive Officer which are
consistent with the Executive’s position(s).  The Executive agrees to devote
substantially all her business time, attention, and services to the business and
affairs of the Company and its affiliates and to perform her duties to the best
of her ability.  At all times during the performance of this Agreement, the
Executive will adhere to the Code of Conduct of the Company (the “Code of
Conduct”) that has been or may hereafter be established and communicated by the
Company to the Executive for the conduct of the position or positions held by
the Executive.  The Executive may not accept directorships on the board of
directors of for-profit corporations without the prior written consent of the
Chief Executive Officer of the Company.  The Executive may accept directorships
on the board of directors of not-for-profit corporations without the Chief
Executive Officer’s prior, written consent so long as (a) such directorships do
not interfere with Executive’s ability to carry out her responsibilities under
this Agreement, and (b) Executive promptly notifies the Chief Executive Officer
in writing of the fact that she has accepted such a non-profit directorship.
 
(b)           If the Company and the Executive do not agree in writing to renew
the Term pursuant to Section 2.2, the Executive shall continue to be employed
under this Agreement only until the expiration of the then current Term (unless
earlier terminated pursuant to Section 3.1 hereof), shall cooperate fully with
the Chief Executive Officer and shall perform such duties not inconsistent with
the provisions hereof as she shall be assigned by the Chief Executive Officer.
 
2.4.         Compensation.
 
(a)           Salary and Annual Incentive.  For all services rendered by the
Executive under this Agreement, the Company shall pay the Executive a salary
during the Term at a rate of not less than Three Hundred Twenty-Five Thousand
Dollars ($325,000) per year, which may be increased but not decreased unless
decreased for the senior executive staff generally (the “Salary”), payable in
installments in accordance with the Company’s policy from time to time in effect
for payment of salary to executives.  The Salary shall be reviewed no less than
annually by the Chief Executive Officer and nothing contained herein shall
prevent the Board from at any time increasing the Salary or other benefits
herein provided to be paid or provided to the Executive or from providing
additional or contingent benefits to the Executive as it deems appropriate.
 
The Executive will also be eligible to participate in the Annual Cash Incentive
Program (“ACIP”).  This ACIP will provide the Executive with the opportunity to
earn cash based upon the level of Executive’s individual performance and the
achievement of annual company targets.  The payment range of the annual cash
incentive for employees at the Executive’s grade level is 0% to 150% of the
Executive’s annual base pay.  Any future cash incentive awards will be based on
the ACIP design then in effect and the Executive’s performance for that payment
period.  The Executive, however, is ineligible for an ACIP award for 2011
payable at the time it is paid to all other participants in the first quarter of
2012.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)           Benefits.
 
(i)           Standard Benefits: During the Term, the Company shall permit the
Executive to participate in or receive benefits under the Selective Insurance
Group, Inc. 2005 Omnibus Stock Plan, as amended and restated in 2010, the
Selective Insurance Group, Inc. Cash Incentive Plan, the Selective Insurance
Retirement Savings Plan, the Selective Insurance Company of America Deferred
Compensation Plan, and in any other incentive compensation, stock option, stock
appreciation right, stock bonus, pension, group insurance, retirement, profit
sharing, medical, disability, accident, life insurance plan, relocation plan or
policy, or any other plan, program, policy or arrangement of the Company
intended to benefit similarly situated employees of the Company generally, if
any, in accordance with the respective provisions thereof, from time to time in
effect (collectively, the “Plans”).
 
Executive will be eligible to participate in the Company’s Selections Benefits
Program effective the first day of the month following Executive’s start date,
which includes medical, dental, vision, prescription drug, life, and accidental
death & dismemberment insurance, and flexible spending accounts.  Since this
creates a gap in coverage for the Executive, if the Executive elects to enroll
in COBRA coverage from the date the Executive is not covered under her current
employer’s plan due to her resignation and termination, Selective will reimburse
Executive for her COBRA premiums through the date she becomes eligible under the
Company’s Selections Benefits Program.
 
Participation in the Company’s 401(k) plan is set to automatically begin 45 days
after Executive’s first full payroll period.  Initially, 3% of the Executive’s
eligible compensation on a pre-tax basis will be automatically invested in the
age-appropriate target date fund unless Executive elects to opt out of the plan,
chooses to contribute a higher or lower percentage, or chooses to invest her
account balances in other or additional funds within 45 days following
Executive’s first full payroll period.


(ii)           Cash Payment Upon Commencement of Employment. .  A lump sum
payment of Three Hundred Thousand Dollars ($300,000), subject to applicable tax
withholding, shall be paid with the first biweekly payroll following the
Commencement Date.  If the Executive voluntarily terminates employment with the
Company, other than for Good Reason, or is terminated for Cause, within
thirty-six (36) months of the Commencement Date, Executive shall repay to the
Company, within thirty (30) days of the Executive’s termination from the
Company, the amount produced by multiplying $300,000 by the fraction in which
the numerator is 36 minus the number of months that have passed since the
Commencement Date and the denominator is 36.
 
(iii)           Initial Restricted Stock Unit Award.  The company has agreed to
provide the Executive with a grant of Restricted Stock Units (RSUs) under the
Selective Insurance Group, Inc. 2005 Omnibus Stock Plan as amended and restated
in 2010, having a monetized value based on the fair market value of the
underlying stock of the Company’s Parent, as determined pursuant to such plan,
on the date of the grant of One Hundred Fifty Thousand Dollars ($150,000) to be
formally granted

 
- 7 -

--------------------------------------------------------------------------------

 


five (5) business days after the Commencement Date.  Provided the Executive
remains employed with the Company through to such date, these RSUs will vest
three (3) years from the date of the grant.  Because of the Commencement Date,
the Executive is ineligible for long-term incentives based upon 2011 individual
performance awarded in the First Quarter of 2012.  Long-term incentives are
recommended on an annual basis and typically include restricted stock units and
3-year performance awards in the form of cash units.
 
(iv)           Relocation Assistance.  The Executive’s home in [Intentionally
Omitted] is ineligible for benefits or purchase under the Company’s corporate
relocation assistance program.  The Executive, however, is eligible to receive
the following relocation assistance for expenses incurred while employed by the
Company pursuant to the pertinent provisions of the Company’s corporate
relocation assistance program subject to applicable tax withholding
requirements:  (A) reimbursement for temporary housing expenses for up to the
amount of One Thousand Five Hundred Dollars ($1500) per month for twelve (12)
months commencing as of the month of the Commencement Date; (B) reimbursement
for reasonable travel expenses for four roundtrips per month between the
Executive’s current home in [Intentionally Omitted] and any temporary housing in
New Jersey for up to twelve (12) months commencing as of the Commencement Date,
other than for any trips that would be considered business trips in the ordinary
course; (C) any expenses associated with moving personal and household items to
temporary and permanent housing within twelve (12) months of the Commencement
Date; (D) $25,000 upon submission, while the Executive remains employed by the
Company, of the HUD RESPA Settlement Statement from the sale of Executive’s
current home in [Intentionally Omitted]; and (E) reasonable closing costs
related to the purchase of a new home within fifty (50) miles of the Company’s
headquarters in Branchville, New Jersey.  If Executive voluntarily terminates
employment or is terminated for Cause within thirty-six (36) months after having
received relocation assistance benefits, Executive shall reimburse the Company,
within thirty (30) days of the Executive’s termination from the Company, the
amount produced by multiplying the total of all amounts paid to or on behalf of
Executive pursuant to this subsection by the fraction in which the numerator is
36 minus the number of months that have passed since the Commencement Date and
the denominator is 36.
 
(c)           Vacations and Reimbursements.  During the Term, the Executive
shall be entitled to vacation time off and reimbursements for ordinary and
necessary travel and entertainment expenses in accordance with the Company’s
policies on such matters from time to time in effect.  Executive will receive a
total of 27 days of paid time off in calendar year 2011 (pro-rated based on
Executive’s date of hire) and 27 days each year thereafter, until increased in
accordance with the company’s bank day policy.
 
(d)           Perquisites.  During the Term, the Company shall provide the
Executive with suitable offices, secretarial and other services, and other
perquisites to which other executives of the Company generally are (or become)
entitled, to the extent as are suitable to the character of the Executive’s
position with the Company, subject to such specific limits on such perquisites
as may from time to time be imposed by the Company’s Board and the Chief
Executive Officer.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(e)           Taxable Reimbursements and Perquisites.  Any taxable reimbursement
of business or other expenses, or any provision of taxable in-kind perquisites
or other benefits to the Executive, as specified under this Agreement, shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or the amount of in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year; (ii) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
 
SECTION 3.       TERMINATION AND SEVERANCE.
 
3.1.         Termination.  The Executive’s employment hereunder shall commence
on the Commencement Date and continue until the expiration of the Term, except
that the employment of the Executive hereunder shall earlier terminate:
 
(a)           Death.  Upon the Executive’s death.
 
(b)           Disability. At the option of the Company, upon the Disability of
the Executive.
 
(c)           For Cause.  At the option of the Company, for Cause.
 
(d)           Resignation.  At any time at the option of the Executive, by
resignation (other than a resignation for Good Reason).
 
(e)           Without Cause.  At any time at the option of the Company, without
Cause; provided, that a termination of the Executive’s employment hereunder by
the Company based on Retirement, Death, or Disability shall not be deemed to be
a termination without Cause.
 
(f)           Relocation.  At the option of the Executive at any time prior to a
Change in Control and within two years of the Company first imposing a
requirement without the consent of the Executive that the Executive be based at
any location that increases the Executive’s regular commute fifty (50) miles or
more.
 
(g)           For Good Reason.  At any time at the option of the Executive for
Good Reason, provided that such termination occurs (i) within two (2) years
following the occurrence of a Change in Control, and (ii) within two (2) years
following the initial existence of the condition constituting Good Reason.
 
3.2.         Procedure For Termination.  Any termination of the Executive’s
employment by the Company or by the Executive prior to the expiration of the
Term (an “Early Termination”) shall be communicated by delivery of a Notice of
Termination to the other party hereto given in accordance with Section 5.12
hereof.  Any Early Termination shall become effective as of the applicable
Termination Date.

 
- 9 -

--------------------------------------------------------------------------------

 
 
3.3.         Rights and Remedies on Termination.  The Executive will be entitled
to receive the payments and benefits specified below if there is an Early
Termination.
 
(a)           Accrued Salary.  If the Executive’s employment is terminated
pursuant to any of the Paragraphs set forth in Section 3.1 hereof, then the
Executive (or her legal representative, as applicable) shall only be entitled to
receive her accrued and unpaid Salary through the Termination Date.
 
(b)           Severance Payments.
 
(i)           If the Executive’s employment is terminated pursuant to Paragraphs
(a) or (b) in Section 3.1 hereof, then the Executive (or her legal
representative, as applicable) shall be entitled to receive a severance payment
from the Company in an aggregate amount equal to the product of (A) 1.5 times
(B) the Executive’s Salary plus an amount (if any) equal to the average of the
three (or fewer) most recent annual cash incentive payments (each an “ACIP”), if
any, made to the Executive; provided that each payment of any such severance
payment shall be reduced, on a pro rata basis, by the amount of payments the
Executive receives under any life or disability insurance policies with respect
to which the premiums were paid by the Company.
 
(ii)           If the Executive’s employment is terminated pursuant to Paragraph
(e) or (f) in Section 3.1 hereof, then the Executive shall be entitled to
receive a severance payment from the Company in an aggregate amount equal to the
product of (A) 1.5 times (B) the Executive’s Salary plus an amount (if any)
equal to the average of the three (or fewer) most recent ACIP payments (if any)
made to the Executive.
 
(iii)           The severance payment required to be paid by the Company to the
Executive pursuant to Paragraph (b)(i) or (b)(ii) above, shall, subject to
Section 3.6, be paid in equal monthly installments over the twelve (12) month
period following the Termination Date; provided, however, that the first such
installment shall be made upon the sixtieth (60th) day following the Termination
Date, and shall include all amounts that would have been paid between the
Termination Date and such date.
 
Notwithstanding the foregoing, the Executive shall not be entitled to any ACIP
for the year in which the Termination Date occurs.
 
(c)           Severance Benefits.
 
(i)           If the Executive’s employment is terminated pursuant to any of the
Paragraphs set forth in Section 3.1 hereof, then the Executive (or her legal
representative, as applicable) shall be entitled to receive the benefits which
the Executive has accrued or earned or which have become payable under the Plans
as of the Termination Date, but which have not yet been paid to the
Executive.  Payment of any such benefits shall be made in accordance with the
terms of such Plans.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(ii)           If the Executive’s employment is terminated pursuant to Paragraph
(e) or (f) in Section 3.1 hereof, and if the Executive is eligible for and
timely elects continuation coverage pursuant to Section 601 et seq. of the
Employee Retirement Income Security Act of 1974, as amended, Section 4980B of
the Code or similar state continuation coverage law (together, “COBRA”) under
any insured or self-insured medical, dental or vision plan maintained by the
Company (other than any health and/or dependent care flexible spending account
plan or employee assistance plan), then, for a period of eighteen (18) months
following the Termination Date, or until the Executive is no longer eligible for
COBRA coverage under the particular plan, the Company will reimburse the
Executive, on a taxable basis, for the cost of such COBRA coverage less the
amount that the Executive would be required to contribute toward health coverage
if she had remained an active employee of the Company.  Such reimbursement
payments will commence on the first payroll date of the month following the
Termination Date and will be paid on the first payroll date of each subsequent
month.  The Executive shall not be entitled to reimbursement for the cost of any
COBRA coverage elected separately by her current or former spouse or dependent
child.   Notwithstanding the foregoing, in the event that any such plan is fully
insured, any such reimbursement requirement shall apply only to the extent
permitted by the Patient Protection and Affordable Care Act of 2010, as amended
by the Health Care and Education Reconciliation Act of 2010 (the “Health Care
Law”).


Any portion of the continued or replacement welfare benefits coverage provided
for under this Section 3.3(c)(ii) which constitutes deferred compensation
subject to Section 409A shall be subject to the following conditions: (i) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year (except with
respect to annual, lifetime or similar limits under arrangements providing for
the reimbursement of medical expenses under Section 105(b) of the Code); (ii)
the reimbursement of an eligible expense shall be made no later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.


(d)           Rights Under Plans.  If the Executive’s employment is terminated
pursuant to Paragraphs (a), (b), (e), or (f) in Section 3.1 hereof, then,
subject to the provisions of Section 3.5, the Executive shall be entitled to the
following rights with respect to any stock options, stock appreciation rights,
restricted stock grants, restricted stock units, cash incentive units, or stock
bonuses theretofore granted by the Company or the Company’s Parent to the
Executive under any Plan, whether or not provided for in any agreement with the
Company or the Company’s Parent; (i) all unvested stock options, stock
appreciation rights, restricted stock grants, restricted stock units, or stock
bonuses, shall be vested in full on the Termination Date, notwithstanding any
provision to the contrary or any provision requiring any act or acts by the
Executive in any agreement with the Company or the Company’s Parent or any Plan;
(ii) to the extent that any such stock options or stock appreciation rights
shall require by their terms the exercise thereof by the Executive, the last
date to exercise the same shall, notwithstanding any provision to the contrary
in any agreement or any Plan, be the earlier of (A) the fifth anniversary of the
Termination Date and (B) the original expiration date had the Executive’s
employment not so terminated; provided, however, that no such extension of the
period in which an incentive stock option,

 
- 11 -

--------------------------------------------------------------------------------

 


within the meaning of Section 422(b) of the Code, may be exercised shall occur
without the consent of the Executive if such extension would result in such
incentive stock option failing to continue to qualify for the federal income tax
treatment afforded incentive stock options under Section 421 of the Code; and
(iii) if the vesting or exercise pursuant hereto of any such stock options,
stock appreciation rights, restricted stock grants, restricted stock units, or
stock bonuses, shall have the effect of subjecting the Executive to liability
under Section 16(b) of the Securities Exchange Act or any similar provision of
law, the vesting date thereof shall be deemed to be the first day after the
Termination Date on which such vesting may occur without subjecting the
Executive to such liability.
 
(e)           No Double Dipping.
 
(i)           The severance payments and severance benefits the Executive may be
entitled to receive pursuant to this Section 3.3 shall be in lieu of any of the
payments and benefits the Executive may be entitled to receive pursuant to any
other agreement, plan or arrangement providing for the payment of severance
payments or benefits.
 
(ii)           The Executive expressly disclaims any interest she may have in
the Selective Insurance Company of America Severance Plan.
 
3.4.         Rights and Remedies on Termination After Change in Control.  The
Executive will be entitled to receive the severance payments and severance
benefits specified below in the event there shall occur a termination of the
Executive’s employment pursuant to Paragraph (e) or (g) of Section 3.1 hereof
within two (2) years following the occurrence of a Change in Control.  The
severance payments and benefits the Executive may be entitled to receive
pursuant to this Section 3.4 shall be in lieu of, and not in addition to, any of
the payments and benefits the Executive may be entitled to receive pursuant to
Section 3.3 hereof.
 
(a)           Severance Payments.  The Executive shall be entitled to receive a
severance payment from the Company in an aggregate amount equal to the product
of (i) 1.5; and the sum of the Executive’s Salary in effect as of the
Termination Date plus the Executive’s average ACIP (if any) for the three (or
fewer) calendar years prior to the calendar year in which the Termination Date
occurs.
 
Notwithstanding the foregoing, the Executive shall not be entitled to any ACIP
for the year in which the Termination Date occurs.


Such payment shall be made, subject to Section 3.6, sixty (60) business days
following the Termination Date. provided that the Executive has executed and
delivered a Release pursuant to Section 3.5 hereof and such Release has become
effective and irrevocable; and further provided that, if and to the extent any
portion of the payments under this Section 3.4 constitutes deferred compensation
subject to Section 409A, then, unless the Change in Control qualifies as a
change in the ownership of the Company’s Parent, a change in effective control
of the Company’s Parent, or a change in the ownership of a substantial portion
of the assets of the Company’s Parent, as described in Treasury Regulations
Section 1.409A-3(i)(5), such portion of the payments shall be paid at the times
specified in Section 3.3(b)(iii) of the Employment Agreement for payment of such
portion.

 
- 12 -

--------------------------------------------------------------------------------

 


(b)             Severance Benefits.  If the Executive’s employment is terminated
pursuant to Paragraph (e) or (f) in Section 3.1 hereof, and if the Executive is
eligible for and timely elects continuation coverage pursuant to COBRA under any
insured or self-insured medical, dental or vision plan maintained by the Company
(other than any health and/or dependent care flexible spending account plan or
employee assistance plan), then the Company, for a period of eighteen (18)
months following the Termination Date, or until the Executive is no longer
eligible for COBRA coverage under the particular plan will reimburse the
Executive, on a taxable basis, for the cost of such COBRA coverage less the
amount that the Executive would be required to contribute toward health coverage
if she had remained an active employee of the Company.  Such reimbursement
payments will commence on the first payroll date of the month following the
Termination Date and will be paid on the first payroll date of each subsequent
month.  The Executive shall not be entitled to reimbursement for the cost of any
COBRA coverage elected separately by her current or former spouse or dependent
child.  Notwithstanding the foregoing, if any such plan is fully insured, any
such reimbursement requirement shall apply to the extent permitted by the Health
Care Law.


(c)           Rights Under Plans.  Subject to the provisions of Section 3.5, the
Executive shall be entitled to the following rights with respect to any stock
options, stock appreciation rights, restricted stock grants, restricted stock
units, cash incentive units, or stock bonuses theretofore granted by the Company
or the Company’s Parent to the Executive under any Plan, whether or not provided
for in any agreement with the Company or the Company’s Parent (i) all unvested
stock options, stock appreciation rights, restricted stock grants, restricted
stock units, or stock bonuses, shall be vested in full on the Termination Date,
notwithstanding any provision to the contrary or any provision requiring any act
or acts by the Executive in any agreement with the Company or the Company’s
Parent or any Plan; (ii) to the extent that any such stock options or stock
appreciation rights shall require by their  terms the exercise thereof by the
Executive, the last date to exercise the same shall, notwithstanding any
provision to the contrary in any agreement or any Plan, be the earlier of (A)
the fifth (5th) anniversary of the Termination Date and (B) the original
expiration date had the Executive’s employment not so terminated; provided,
however, that no such extension of the period in which an incentive stock
option, within the meaning of Section 422(b) of the Code, may be exercised shall
occur without the consent of the Executive if such extension would result in
such incentive stock option failing to continue to qualify for the federal
income tax treatment afforded incentive stock options under Section 421 of the
Code; and (iii) if the vesting or exercise pursuant hereto of any such stock
options, stock appreciation rights, restricted stock grants, restricted stock
units, or stock bonuses shall have the effect of subjecting the Executive to
liability under Section 16(b) of the Securities Exchange Act or any similar
provision of law, the vesting date thereof shall be deemed to be the first day
after the Termination Date on which such vesting may occur without subjecting
the Executive to such liability.
 
(d)           Rabbi Trust.  The Company shall maintain a trust intended to be a
grantor trust within the meaning of subpart E, Part I, subchapter J, chapter 1,
subtitle A of the Code (the “Rabbi Trust”).  Coincident with the occurrence of a
Change in Control, the Company shall promptly deliver to a bank as trustee of
the Rabbi Trust (the “Trustee”), an amount of cash or certificates of deposit,
treasury bills or irrevocable letters of credit adequate to fully fund the
payment obligations of the Company under this Section 3.4.  The Company and
Trustee shall enter into a trust agreement that shall provide that barring the
insolvency of the Company, amounts payable to the Executive under this Section
3.4 (subject to Section 3.6) shall be paid by the Trustee to the Executive ten
(10) days after

 
- 13 -

--------------------------------------------------------------------------------

 

written demand therefore by the Executive to the Trustee, with a copy to the
Company, certifying that such amounts are due and payable under this Section 3.4
because the Executive’s employment has been terminated pursuant to Paragraph (e)
or (g) in Section 3.1 hereof at a time which is within two (2) years following
the occurrence of a Change in Control (a “Triggering Event”).  Such trust
agreement shall also provide that if the Company shall, prior to payment by the
Trustee, object in writing to the Trustee, with a copy to the Executive, as to
the payment of any amounts demanded by the Executive under this Section 3.4,
certifying that such amounts are not due and payable to the Executive because a
Triggering Event has not occurred, such dispute shall be resolved by binding
arbitration as set forth in Section 5.8 hereof.
 
3.5.         Conditions to Severance Payments and Benefits.
 
(a)           The Executive’s right to receive the severance payments and
benefits pursuant to Sections 3.3 and 3.4 hereof, is expressly conditioned upon
(a) receipt by the Company of a written release (a “Release”) executed by the
Executive in the form of Exhibit A hereto, on or before the fiftieth (50th) day
following the Termination Date and the expiration of the revocation period
described therein without such Release having been revoked, and (b) the
compliance by the Executive with the covenants, terms or provisions of Sections
4.1, 4.2 and 4.3 hereof (the “Restrictive Covenants”).  If the Executive shall
fail to deliver a Release in accordance with the terms of this Section 3.5 or
shall breach any of the Restrictive Covenants, the Company’s obligation to make
the severance payments and to provide the severance benefits pursuant to
Sections 3.3 and 3.4 hereof shall immediately and irrevocably terminate.
 
(b)           Except where the Executive’s employment is terminated pursuant to
Section 3.1(a) or (b), during any calendar year in which the Executive is a
Covered Employee, if any stock-based or cash incentive unit awards of the
Executive are intended to qualify as “performance based compensation” within the
meaning of Section 162(m) of the Code, then the Executive’s entitlement, if any,
to accelerated vesting of her stock-based and cash incentive unit awards
pursuant to Section 3.3 or 3.4 of this Agreement shall apply only to the
accelerated lapse of any service requirement, and the Executive shall be
entitled to such stock-based awards, or to the vesting thereof, only if and to
the extent that the applicable performance criteria applicable to such awards
are satisfied.
 
3.6.         Section 409A Tax.  Notwithstanding anything herein to the contrary,
to the extent any payment or provision of benefits under this Agreement upon the
Executive’s “separation from service” is subject to Section 409A of the Code, no
such payment shall be made, and Executive shall be responsible for the full cost
of such benefits, for six (6) months following the Executive's "separation from
service" if the Executive is a "specified employee" of the Company on the date
of such separation from service.  On the expiration of such six (6) month
period, any payments delayed, and an amount sufficient to reimburse the
Executive for the cost of benefits met by the Executive, during such period
shall be aggregated (the “Make-Up Amount”) and paid in full to the Executive,
and any succeeding payments and benefits shall continue as scheduled
hereunder.  The Company shall credit the Make-Up Amount with interest at no less
than the interest rate it pays for short-term borrowed funds, such interest to
accrue from the date on which payments would have been made, or benefits would
have been provided, by the Company to the Executive absent the six month
delay.  The terms "separation from service" and "specified employee" shall have
the meanings set forth under Section 409A and the regulations and rulings issued
 
 
- 14 -

--------------------------------------------------------------------------------

 

thereunder.  Furthermore, the Company shall not be required to make, and the
Executive shall not be required to receive, any severance or other payment or
benefit under Sections 3.3 or 3.4 hereof if the making of such payment or the
provision of such benefit or the receipt thereof shall result in a tax to the
Executive arising under Section 409A of the Code (a “Section 409A Tax”).  For
purposes of Section 409A, any right to a series of installment payments or
provision of benefits in installments under Sections 3.3 and 3.4 of this
Agreement shall be treated as a right to a series of separate payments.  For
purposes of and if and to the extent necessary to comply with Section 409A, any
reference in this Agreement to the Executive’s “termination of employment” or
words of similar import shall mean the Executive’s “separation from service”
from the Company, and the Executive’s Termination Date shall mean the date of
her “separation from service” from the Company.
 
SECTION 4.       RESTRICTIVE COVENANTS.
 
4.1.         Confidentiality.  The Executive agrees that she will not, either
during the Term or at any time after the expiration or termination of the Term,
disclose to any other Person any confidential or proprietary information of the
Company, the Company’s Parent, or their subsidiaries, except for (a) disclosures
to directors, officers, key employees, independent accountants and counsel of
the Company, the Company’s Parent and their subsidiaries as may be necessary or
appropriate in the performance of the Executive’s duties hereunder, (b)
disclosures which do not have a material adverse effect on the business or
operations of the Company, the Company’s Parent and their subsidiaries, taken as
a whole, (c) disclosures which the Executive is required to make by law or by
any court, arbitrator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, (d) disclosures with respect to any other
litigation, arbitration or mediation involving this Agreement, and (e)
disclosures of any such confidential or proprietary information that is, at the
time of such disclosure, generally known to and available for use by the public
otherwise than by the Executive’s wrongful act or omission.  The Executive
agrees not to take with her upon leaving the employ of the Company any document
or paper relating to any confidential information or trade secret of the
Company, the Company’s Parent and their subsidiaries, except that Executive
shall be entitled to retain (i) papers and other materials of a personal nature,
including but limited to, photographs, correspondence, personal diaries,
calendars and Rolodexes (so long as such Rolodexes do not contain the Company’s
only copy of business contact information), personal files and phone books,
(ii) information showing her compensation or relating to her reimbursement of
expenses, (iii) information that she reasonably believes may be needed for tax
purposes, and (iv) copies of plans, programs and agreements relating to her
employment, or termination thereof, with the Company.
 
4.2.         Non-Solicitation of Employees.  The Executive agrees that, except
in the course of performing her duties hereunder, she will not, either during
the Term and for a period of two (2) years after the expiration or termination
of the Term, directly or indirectly, solicit or induce or attempt to solicit or
induce or cause any of the employees of the Company, the Company’s Parent or
their subsidiaries to leave the employ of the Company, the Company’s Parent or
any of their subsidiaries.
 
4.3.         Intellectual Property and Company Creations.


(a)           Definitions.  Included Activity means at the relevant time of
determination, any activity conducted by, for or under the Company’s direction,
whether or not conducted at the Company’s facilities, during working hours or
using the Company’s
 

 
- 15 -

--------------------------------------------------------------------------------

 

resources, or which relates directly or indirectly to (i) the Company’s business
as then operated or under consideration or development or (ii) any method,
program, computer software, apparatus, design, plan, model, specification,
formulation, technique, product, process (including, without limitation, any
business processes and any operational processes) or device, then purchased,
sold, leased, used or under consideration or development by the
Company.  Development means any idea, discovery, improvement, invention
(including without limitation any discovery of new technology and any
improvement to existing technology), Confidential Information, know-how,
innovation, writing, work of authorship, compilation and other development or
improvement, whether or not patented or patentable, copyrightable, or reduced to
practice or writing.  The Company Creation means any Development that arises out
of any Included Activity.
 
(b)           Assignment. Executive hereby sells, transfers and assigns to (and
the following shall be the exclusive property of) the Company, or its
designee(s), the entire right, title and interest of Executive in and to all
Company Creations made, discovered, invented, authored, created, developed,
originated or conceived by Executive, solely or jointly, (i) during the term of
Executive’s employment with the Company or (ii) on or before the first
anniversary of the date of termination of Executive’s employment with the
Company.  Executive acknowledges that all copyrightable materials developed or
produced by Executive within the scope of Executive's employment by the Company
constitute works made for hire, as that term is defined in the United States
Copyright Act 17 U.S.C. § 101.  Executive shall bear the burden to prove that
any Development did not arise out of an Included Activity.
 
(c)           Disclosure and Cooperation. Executive shall communicate promptly
and disclose to the Company, in such form as the Company may reasonably request,
all information, details and data pertaining to any Company Creations, and
Executive shall execute and deliver to the Company or its designee(s) such
formal transfers and assignments and such other papers and documents and shall
give such testimony as may be deemed necessary or required of Executive by the
Company or its designee to develop, preserve or extend the Company's rights
relating to any Company Creations and to permit the Company or its designee to
file and prosecute patent applications and, as to copyrightable material, to
obtain copyright registrations thereof.  Executive hereby appoints the Company
as Executive's attorney-in-fact to execute on Executive's behalf any assignments
or other documents deemed necessary by the Company to protect or perfect its
rights to any Creations.


(d)           Exclusion.  If any Company Creation fully qualifies under any
applicable state or federal law that (i) restricts the enforcement of the
provisions of Sections 4.3(b) or 4.3(c) by the Company against any Company
employee and (ii) prohibits the waiver of such employee rights by contract, then
as to such qualifying  Company Creations, the provisions of Sections 4.3(b) and
4.3(c) shall only apply to the extent, if any, not prohibited by such law.


(e)           Excluded and Licensed Developments.  Attached is a list of all
Developments made by Executive before Executive’s employment with the Company
commenced that Executive desires to exclude from this Agreement (Excluded
Developments).  Executive represents that if no such list is attached, there are
no Excluded Developments.  As to any Development (other than a Company Creation)
in which Executive has an interest at any time prior to or during Executive’s
employment with the Company, including without limitation, any Excluded
Development, any Development not

 
- 16 -

--------------------------------------------------------------------------------

 

arising from an Included Activity or any Development in which Executive
otherwise acquires any interest (a Separate  Development), prior to (i) using
such Separate Development in any way in the course of Executive’s employment
with the Company or (ii) disclosing the Separate Development to any employee,
contractor, customer or agent of the Company, Executive shall inform the Company
in writing of Executive’s intention to so use or disclose the Separate
Development (the Separate Development Notice) and shall not so use or disclose
the Separate Development unless the Company consents in writing to such use or
disclosure.  Executive hereby grants to The Company an exclusive, royalty-free,
irrevocable, worldwide right and license to exercise any all rights with respect
to any Separate Development that Executive so uses or discloses, irrespective of
whether such use or disclosure is in accordance with or in breach of this notice
requirement, unless the Separate Development Notice expressly makes reference to
this Section of this Agreement and specifies the license restrictions or
royalties required and the Company agrees in writing to such restrictions or
royalties.
 
SECTION 5.       MISCELLANEOUS PROVISIONS.
 
5.1.         No Mitigation; Offsets.  The Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise and no future income earned by the
Executive from employment or otherwise shall in any way reduce or offset any
payments due to the Executive hereunder.  Assuming a payment or otherwise is due
Executive under this Agreement, the Company may offset against any amount due
Executive under this Agreement only those amounts due Company in respect of any
undisputed, liquidated obligation of Executive to the Company.
 
5.2.         Governing Law.  The provisions of this Agreement will be construed
and interpreted under the laws of the State of New Jersey, without regard to
principles of conflicts of law.
 
5.3.         Injunctive Relief and Additional Remedy.  The Executive
acknowledges that the injury that would be suffered by the Company, the
Company’s Parent, or their subsidiaries as a result of a breach of the
provisions of Sections 4.1, 4.2 and 4.3 hereof would be irreparable and that an
award of monetary damages to the Company, the Company’s Parent, or their
subsidiaries for such a breach would be an inadequate remedy. Consequently, the
Company, the Company’s Parent, or their subsidiaries will have the right, in
addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and the Company, the Company’s Parent, or their
subsidiaries will not be obligated to post bond or other security in seeking
such relief.  Each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the federal and state courts of the State of New Jersey for the
purpose of injunctive relief.
 
5.4.         Representations and Warranties by Executive.  The Executive
represents and warrants to the best of her knowledge that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both:  (a) violate any judgment,
writ, injunction, or order of any court, arbitrator or governmental agency
applicable to the Executive or (b) conflict with, result in the breach of
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
any provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.
 
5.5.         Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (b) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement.
 
5.6.         Assignment.  No right or benefit under this Agreement shall be
assigned, transferred, pledged or encumbered (a) by the Executive except by a
beneficiary designation made by will or the laws of descent and distribution or
(b) by the Company except that the Company may assign this Agreement and all of
its rights hereunder to any Person with which it may merge or consolidate or to
which it may sell all or substantially all of its assets; provided that such
Person shall, by agreement in form and substance satisfactory to the Executive,
expressly assume and agree to perform this Agreement for the remainder of the
Term in the same manner and to the same extent that the Company would be
required to perform it if no such merger, consolidation or sale had taken
place.  Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Company, the Company’s Parent and each of their successors
and assigns, and the Executive, her heirs, legal representatives and any
beneficiary or beneficiaries designated hereunder.
 
5.7.         Entire Agreement; Amendments.  This Agreement contains the entire
agreement between the Company (and the Company’s Parent) and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the Company (and the Company’s Parent)
and Executive with respect to the subject matter hereof,.  This Agreement may
not be amended orally, but only by an agreement in writing signed by the parties
hereto.
 
5.8.         Arbitration.  Any dispute which may arise between the Executive and
the Company with respect to the construction, interpretation or application of
any of the terms, provisions, covenants or conditions of this Agreement or any
claim arising from or relating to this Agreement will be submitted to final and
binding arbitration by three (3) arbitrators in the Newark, New Jersey, under
the expedited rules of the American Arbitration Association then obtaining.  One
such arbitrator shall be selected by each of the Company and the Executive, and
the two arbitrators so selected shall select the third arbitrator.  Selection of
all three arbitrators shall be made within thirty (30) days after the date the
dispute arose.  The written decision of the arbitrators shall be rendered within
ninety (90) days after selection of the third arbitrator.  The decision of the
arbitrators shall be final and binding on the Company and the Executive and may
be entered by either party in any New Jersey federal or state court having
jurisdiction.
 
5.9.         Severability.  In the case that any one or more of the provisions
contained in this Agreement shall, for any reason, be held invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect.  Any provision of this Agreement held

 
- 18 -

--------------------------------------------------------------------------------

 

invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable.
 
5.10.       Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  This Agreement may be executed via facsimile.
 
5.11.       Headings; Interpretation.  The various headings contained herein are
for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.  It is the intent of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to any other party.
 
5.12.       Notices.  (a) All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and sent as follows:
 
If to the Company, to:


Selective Insurance Company of America
40 Wantage Avenue
Branchville, New Jersey 07890
Attn:  General Counsel
Fax:   (973) 948-0282


If to the Executive, to:
 
Amy Carver
[Intentionally Omitted]
 
(b)           All notices and other communications required or permitted under
this Agreement which are addressed as provided in Paragraph (a) of this Section
5.12, (i) if delivered personally against proper receipt shall be effective upon
delivery, (ii) if sent by facsimile transmission (with evidence supplied by the
sender of the facsimile’s receipt at a facsimile number designated for receipt
by the other party hereunder, which other party shall be obligated to provide
such a facsimile number) shall be effective upon dispatch, and (iii) if sent (A)
by certified or registered mail with postage prepaid or (B) by Federal Express
or similar courier service with courier fees paid by the sender, shall be
effective upon receipt.  The parties hereto may from time to time change their
respective addresses and/or facsimile numbers for the purpose of notices to that
party by a similar notice specifying a new address and/or facsimile number, but
no such change shall be deemed to have been given unless it is sent and received
in accordance with this Section 5.12.
 
5.13.       Withholding.  All amounts payable by the Company to the Executive
hereunder (including, but not limited to, the Salary or any amounts payable
pursuant to Sections 3.3 and/or 3.4 hereof) shall be reduced prior to the
delivery of such payment to the Executive by an amount sufficient to satisfy any
applicable federal, state, local or other withholding tax requirements.

 
- 19 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the Commencement Date.
 

 
SELECTIVE INSURANCE COMPANY OF AMERICA
       
By:
/s/ Gregory E. Murphy
   
Gregory E. Murphy
   
Its Chairman, President & CEO
       
EXECUTIVE:
     
/s/ Amy Carver
 
 Amy Carver

 
 
- 20 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF RELEASE
 
Reference is hereby made to the Employment Agreement, made as of October 24,
2011 (the “Employment Agreement”), by and between Amy Carver (the “Executive”)
and Selective Insurance Company of America, a New Jersey corporation (the
“Company”).  Capitalized terms used but not defined herein shall have the
meanings specified in the Employment Agreement.
 
Pursuant to the terms of the Employment Agreement and in consideration of the
payments to be made to the Executive by the Company, which Executive
acknowledges are in excess of what Executive would otherwise be entitled to
receive, the Executive hereby releases and forever discharges and holds the
Company, the Company’s Parent and their subsidiaries (collectively, the “Company
Parties” and each a “Company Party”), and the respective officers, directors,
employees, partners, stockholders, members, agents, affiliates, successors and
assigns and insurers of each Company Party, and any legal and personal
representatives of each of the foregoing, harmless from all claims or suits, of
any nature whatsoever (whether known or unknown), past, present or future,
including those arising from the law, being directly or indirectly related to
the Executive’s employment by or the termination of such employment by any
Company Party, including, without limiting the foregoing, any claims for notice,
pay in lieu of notice, wrongful dismissal, severance pay, bonus, overtime pay,
incentive compensation, interest or vacation pay for the Executive’s service as
an officer or director to any Company Party through the date hereof.  The
Executive also hereby agrees not to file a lawsuit asserting any such
claims.  This release (this “Release”) includes, but is not limited to, claims
growing out of any legal restriction on any Company Party’s right to terminate
its employees and claims or rights under federal, state, and local laws
prohibiting employment discrimination (including, but not limited to, claims or
rights under Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act, the Uniformed Services Employment and
Reemployment Rights Act, the Employee Retirement Income Security Act, the Equal
Pay Act, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act of 1990, and the laws of the State of New
Jersey against discrimination, or any other federal or state statutes
prohibiting discrimination on the basis of age, sex, race, color, handicap,
religion, national origin, and sexual orientation, or any other federal, state
or local employment law, regulation or other requirement) which arose before the
date this Release is signed, excepting only claims in the nature of workers’
compensation, claims for vested benefits, and claims to enforce this
agreement.  The Executive acknowledges that because this Release contains a
release of claims and is an important legal document, she has been advised to
consult with counsel before executing it, that she may take up to [twenty-one
(21)]1 [forty-five (45)]2 days to decide whether to execute it, and that she may
revoke this Release by delivering or mailing a signed notice of revocation to
the Company at its offices within seven (7) days after executing it.  If
Executive executes this Release and does not subsequently revoke the release
within seven
 

--------------------------------------------------------------------------------

1           Delete brackets and use text enclosed therewith if 45 days is not
otherwise required by Section 7(f)(1)(F) of the Age Discrimination in Employment
Act and/or 29 C.F.R. Part 1625.  If 45 days is so required, delete bracketed
text in its entirety.
2           Delete brackets and use text enclosed therewith if 45 days is
required by Section 7(f)(1)(F) of the Age Discrimination in Employment Act
and/or 29 C.F.R. Part 1625.  If 45 days is not so required, delete bracketed
text in its entirety.
 
 
 

--------------------------------------------------------------------------------

 

 (7) days after executing it, then this Release shall take effect as a legally
binding agreement between Executive and the Company.
 
If Executive does not deliver to the Company an original signed copy of this
Release by [INSERT DATE], or if Executive signs and revokes this Release within
seven (7) days as set forth above, the Company will assume that Executive
rejects the Release and Executive will not receive the payments referred to
herein.
 
The Executive acknowledges that there is a risk that after signing this Release
she may discover losses or claims that are released under this Release, but that
are presently unknown to her.  The Executive assumes this risk and understands
that this Release shall apply to any such losses and claims.
 
The Executive understands that this Release includes a full and final release
covering all known and unknown, injuries, debts, claims or damages which have
arisen or may have arisen from Executive’s employment by or the termination of
such employment by any Company Party.  The Executive acknowledges that by
accepting the benefits and payments set forth in the Employment Agreement, she
assumes and waives the risks that the facts and the law may be other than as she
believes.
 
Notwithstanding the foregoing, this Release does not release, and the Executive
continues to be entitled to, (i) any rights to exculpation or indemnification
that the Executive has under contract or law with respect to her service as an
officer or director of any Company Party and (ii) receive the payments to be
made to her by the Company pursuant to Section 3.3 and/or 3.4 of the Employment
Agreement (including any plan, agreement or other arrangement that is referenced
in or the subject of the applicable Section), subject to the conditions set
forth in Section 3.5 of the Employment Agreement, (iii) any right the Executive
may have to obtain contribution as permitted by law in the event of entry of
judgment against her as a result of any act or failure to act for which she and
any Company Party are jointly liable, and (iv) any claim in respect of any
insurance policy with any Company Party entered into outside of the employment
relationship.
 
This Release constitutes the release referenced in Section 3.5 of the Employment
Agreement.
 
The undersigned Executive, having had the time to reflect, freely accepts and
agrees to the above Release.  The Executive acknowledges and agrees that no
Company Party representative has made any representation to or agreement with
the Executive relating to this Release which is not contained in the express
terms of this Release.  The Executive acknowledges and agrees that the execution
and delivery of this Release is based upon the Executive’s independent review of
this Release, and the Executive hereby expressly waives any and all claims or
defenses by the Executive against the enforcement of this Release which are
based upon allegations or representations, projections, estimates,
understandings or agreements by any Company Party or any of their
representatives or any assumptions by the Executive that are not contained in
the express terms of this Release.
 

   
Date: 
 

Amy Carver
 
 
- II -

--------------------------------------------------------------------------------

 


STATE OF _________________________
 :
 
 :  ss.:
COUNTY OF _______________________
 :



On this _____ day of _______________, 2011, before me, the undersigned officer,
personally appeared Amy Carver, personally known to me (or satisfactorily proven
to be the same person whose name is subscribed in the foregoing instrument), who
acknowledged that she executed the foregoing instrument for the purposes therein
contained as her free act and deed.



 
In witness whereof I hereunto set my hand.
         
Notary Public
 
My Commission Expires:



[Attach disclosures required by the Older Workers Benefit Protection Act, if
required]

 
- III -

--------------------------------------------------------------------------------

 